DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to Applicant’s RCE filed on March 01, 2021 in which claim 1 is amended.  Thus, claims 1 and 50-68 are pending in the application. 
                             Continued Examination Under 37 CFR 1.114 
2.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 03/01/2021 has been entered. 
					Claim Objection
3.	Claim 67 is objected to because of the following informalities: 
	In claim 67, the status identifier is stated as “New”. The status identifier should be changed from “New” to “Previously Presented” as the claim is not new. Appropriate correction is required. 
Claim Rejections - 35 USC § 101
4. 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

   Claims 1 and 50-68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The Examiner has identified independent Claim 1 as the claim that represents the claimed invention for analysis and is similar to independent system Claims 66, 67 and 68.
Claim 1 is directed to a system which is one of the four statutory categories of invention (Step 1: YES).
The claim 1 is directed to an apparatus including a Data Assistance Device (DAD), a user interface that is operable to at least select data, and a DAD transmitter; a Digital Transaction Card (DTC), including: a Digital Transaction Processing Unit (DTPU), and a DTC receiver which recites a series a steps, e.g., a Digital Transaction Processing Unit (DTPU), and a DTC receiver, wherein the DAD and DTC are operable to transfer data from the DAD to the DTC and when subsequently using the DTC to effect a digital transaction with one or more digital transaction devices, the DTC operates in accordance with the data selected and transferred from the DAD to the DTC, wherein each digital transaction requires a sufficient verification score for authorization of the transaction, the sufficient verification score for each transaction may differ based on the nature of the transaction, the apparatus is operable to obtain at least one a plurality of verification types, with each verification type having a verification type score, and the verification type score being awarded subsequent to obtaining the corresponding verification type, and wherein the sufficient verification score is calculated by combining the verification type scores of the plurality of verification types. These limitations (with the exception of italicized portions), under their broadest reasonable interpretation, when considered collectively as an ordered combination, is a process that covers Certain Methods of Organizing Human Activity such as Fundamental economic principles or practices or commercial or legal interactions. The claims are drawn to a method for effecting transactions. Effecting transactions is a commercial interaction. Authorizing a transaction is a Fundamental Economic practice. The claim 1 also recites a Data Assistance Device (DAD), a DAD transmitter, a Digital Transaction Card (DTC), a Digital Transaction Processing Unit (DTPU), a DTC receiver, digital transaction and digital transaction devices which do not necessarily restrict the claim from reciting an abstract idea.  That is, other than, a Data Assistance Device (DAD), a DAD transmitter, a Digital Transaction Card (DTC), a Digital Transaction Processing Unit (DTPU), a DTC receiver, digital transaction and digital transaction devices, nothing in the claim precludes the steps from being performed as a method of organizing human activity. If the claim limitations, under the broadest reasonable interpretation, covers methods of organizing human activity but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim 1 recites an abstract idea (Step 2A: Prong 1: YES).
This judicial exception is not integrated into a practical application. The additional elements of a Data Assistance Device (DAD), a DAD transmitter, a Digital Transaction Card (DTC), a Digital Transaction Processing Unit (DTPU), a DTC receiver, digital transaction and digital transaction devices result in no more than simply applying the abstract idea using generic computer elements. The specification describes the additional elements of a Data Assistance Device (DAD), a DAD transmitter, a Digital Transaction Card (DTC), a Digital Transaction Processing Unit (DTPU), a DTC receiver, digital transaction and digital transaction devices to be generic computer elements (see [0024], [0124], [0143], [0146]). A Digital Transaction Card (DTC) is performing its’ generic function of emulating any kind of digital plastic card used for digital transaction.  A Digital Transaction Processing Unit (DTPU) and a digital transaction are broadly interpreted to correspond to generic software suitably programmed to perform the claimed function. Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. The additional elements of a Data Assistance Device (DAD), a DAD transmitter, a Digital Transaction Card (DTC), a Digital Transaction Processing Unit (DTPU), a DTC receiver, digital transaction and digital transaction are recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement. The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)). Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application. Therefore, the claim 1 is directed to an abstract idea (Step 2A - Prong 2: NO). 
The claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of Data Assistance Device (DAD), a DAD transmitter, a Digital Transaction Card (DTC), a Digital Transaction Processing Unit (DTPU),  a DTC receiver, digital transaction and digital transaction devices are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. The additional elements, when considered separately and as an ordered combination, do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using a generic computer component (MPEP 2106.05(f)). The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Thus, claim 1 is not patent eligible (Step 2B: NO).
Similar arguments can be extended to other independent claims 66, 67 and 68 and hence the claims 66, 67 and 68 are rejected on similar grounds as claim 1.
Dependent claims 50-65 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. 
For instance in claim 50, the steps “wherein the transferred data includes data pertaining to one or more selectable personalities” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 51, the steps “wherein the selected and transferred data includes one or more instructions” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 52, the steps “wherein the one or more instructions include instructions to change a current personality of the DTC to a personality selected from a plurality of selectable personalities”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 53, the steps “wherein data pertaining to the plurality of selectable personalities is stored on the DAD, and changing the current personality of the DTC to the selected personality includes: receiving, by the DAD and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality; transmitting, by the DAD transmitter to the DTC receiver, data related to the selected personality; and implementing, in the DTC, a change from the current personality to the selected personality in accordance with the data such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognises the selected personality” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process. 
In claim 54, the steps “wherein data related to the plurality of selectable personalities is stored on the DTC, and changing the current personality of the DTC to the selected personality includes: receiving, by the DAD, and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality; transmitting, by the DAD transmitter to the DTC receiver, the instruction to change the current personality of the DTC to the selected personality; and implementing, in the DTC, a change from the current personality to the selected personality in accordance with the instruction such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognises the selected personality”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 55, the steps “wherein the DTC includes a user interface” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 56, the steps “wherein the selected data transferred from the DAD to the DTC including data pertaining to the plurality of selectable personalities and stored on the DTC are individually selectable by operation of the DTC user interface” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 57, the steps “wherein changing a current personality of the DTC to the selected personality includes: receiving, by operation of the DTC user interface, one or more instructions to change the current personality of the DTC to the selected personality; and implementing, in the DTC, a change from the current personality to the selected personality in accordance with the one or more instructions such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognises the selected personality”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 58, the steps “wherein the DTC scroll keys enable user selection of a personality from the plurality of personalities and the display indicates the selectable personality”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process. 
In claim 59, the steps “wherein the DTC includes a DTC external processor for receiving and storing transferred data” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 60, the steps “wherein the DTC includes a display for displaying information”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 61, the steps “wherein the DTPU is an EMV device operating in accordance with firmware wherein the firmware has been modified to enable the EMV device to receive and execute an expanded set of commands that, when executed, allows the writing of data to a secure memory element of the EMV device”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 62, the steps “wherein the DTPU is an EMV device including a software module having instruction code which, when executed, causes the EMV device to receive and execute commands according to the Global Platform Standard Command set including commands to install an Applet displaying a credit card personality ”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In claim 63, the steps “wherein a digital transaction device interfaces with the EMV device by physical connection with contact terminals of the EMV device, or by contactless connection (ISO 14443 Standard), or by interaction between a magnetic stripe reader associated with the digital transaction device and a magnetic stripe of the DTC” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 64, the steps “wherein the DTC is a wearable device including a watch, a wrist band, a ring or an item of jewelry” under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the data or information used in the underlying process.
In claim 65, the steps “wherein the digital transaction device is any one or more of a POS/EFTPOS terminal, an ATM, an internet connected computer or a personal computer”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity because these steps further describe the intermediate steps of the underlying process.
In all the dependent claims, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. This is because the claims do not affect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of a computer system itself; the claims do not affect a transformation or reduction of a particular article to a different state or thing; and the claims do not move beyond a general link of the use of an abstract idea to a particular technological environment. In addition, the dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims also are not patent eligible. 
		 Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 50-60 and 63-68 are rejected under 35 U.S.C. 103 as being unpatentable over Bartenstein et al., U.S. Patent Application Publication Number 2015/0073983 A1 in view of Hammad et al., U.S. Patent Application Publication Number 2012/0023567 A1.
Regarding Claim 1,     
Bartenstein teaches, 
Digital transaction apparatus (Fig. 8) including:
a Data Assistance Device (DAD) (Fig. 8), including: 
a user interface that is operable to at least select data (Fig. 8), and 
a DAD transmitter (Fig. 8)
a Digital Transaction Card (DTC)    (Fig. 1-4, 8), including: 
a Digital Transaction Processing Unit (DTPU)  (Fig. 1-4, 8),
and a DTC receiver (Fig. 1-4, 8),
wherein the DAD and DTC are operable to transfer data from the DAD to the DTC and when subsequently using the DTC to effect a digital transaction with one or more digital transaction devices, the DTC operates in accordance with the data selected and transferred from the DAD to the DTC (See at least [0083]). 
However, Bartenstein does not explicitly teach,
wherein each digital transaction requires a sufficient verification score for authorization of the transaction and the sufficient verification score for each transaction may differ based on the nature of the transaction;
the apparatus is operable to obtain a plurality of verification types, with each verification type having a verification type score, and the verification type score being awarded subsequent to obtaining the corresponding verification type;
wherein the sufficient verification score is calculated by combining the verification type scores of the plurality of verification types.
Hammad, however, teaches,
wherein each digital transaction requires a sufficient verification score for authorization of the transaction and the sufficient verification score for each transaction may differ based on the nature of the transaction (See at least [0061-0063], [0128], [0147], [0149], “the risk score is sent to an issuer or a merchant, whom then may make a decision based on the risk score as to whether to authorize the transaction. Each entity may have a different tolerance to the level of risk it is willing to accept in authorizing a transaction”.  Risk score serves as the verification score. Having a different tolerance to the level of risk it is willing to accept in authorizing a transaction is equivalent to the sufficient verification score for each transaction may differ based on the nature of the transaction);
the apparatus is operable to obtain a plurality of verification types, with each verification type having a verification type score, and the verification type score being awarded subsequent to obtaining the corresponding verification type (See at least [0063], “a risk score is generated based at least in part on the received verification information, the transaction information may include at least one of a transaction amount, a velocity value, and a merchant identifier. As defined above, the account information may include at least one of an account number, an expiration date, a card verification value, and account profile information. Each of these types of information may be used to determine the risk score of a transaction and may be used in conjunction with the validation information”);
wherein the sufficient verification score is calculated by combining the verification type scores of the plurality of verification types (See at least [0049-0052], [0092], [0102], “The rule and weighting module 205 may be configured or programmed to maintain the rules for determining the risk score associated with a transaction based on the factors known about each kind of information. This module may also be programmed and adjusted by an entity (such as payment processing network 26) to alter or change the risk score (and how the risk score is calculated) based on certain factors for a transaction. The rule and weighting module 205 may provide to the verification information 202, the account information 203, the transaction information 204, and/or the risk score generation 206 module, information as to the data that may be considered in developing a risk score for the transaction, as well as the meaning or weight to assign to each of the factors”).
Both Bartenstein and Hammad are in the same technical field of digital transactions.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Bartenstein to incorporate the disclosure of Hammad. The motivation for combining these references would have been to provide a more efficient and secure manner of processing a financial transaction. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 50,     
Bartenstein teaches, 
wherein the transferred data includes data pertaining to one or more selectable personalities ([Fig. 1, 2A, 2B and 8], [0022-0024], [0032], [0072]). 
Regarding Claim 51,     
Bartenstein teaches, 
wherein the selected and transferred data includes one or more instructions ([0051]). 
Regarding Claim 52,     
Bartenstein teaches, 
wherein the one or more instructions include instructions to change a current personality of the DTC to a personality selected from a plurality of selectable personalities ([Fig. 1, 2A, 2B and 8], [0022-0024], [0032], [0051], [0072]).
Regarding Claim 53,     
Bartenstein teaches, 
wherein data pertaining to the plurality of selectable personalities is stored on the DAD, and changing the current personality of the DTC to the selected personality includes: receiving, by the DAD and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality; transmitting, by the DAD transmitter to the DTC receiver, data related to the selected personality; and implementing, in the DTC, a change from the current personality to the selected personality in accordance with the data such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognises the selected personality ([Fig. 1, 2A, 2B and 8], [0022-0024], [0032], [0051], [0072]).
Regarding Claim 54,     
Bartenstein teaches, 
wherein data related to the plurality of selectable personalities is stored on the DTC, and changing the current personality of the DTC to the selected personality includes: receiving, by the DAD, and by operation of the DAD user interface, the instruction to change the current personality of the DTC to the selected personality; transmitting, by the DAD transmitter to the DTC receiver, the instruction to change the current personality of the DTC to the selected personality; and implementing, in the DTC, a change from the current personality to the selected personality in accordance with the instruction such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognises the selected personality ([Fig. 1, 2A, 2B and 8], [0022-0024], [0032], [0051], [0072]).
Regarding Claim 55,     
Bartenstein teaches, 
wherein the DTC includes a user interface ([0049]). 
Regarding Claim 56,     
Bartenstein teaches, 
wherein the selected data transferred from the DAD to the DTC including data pertaining to the plurality of selectable personalities and stored on the DTC are individually selectable by operation of the DTC user interface ([Fig. 1, 2A, 2B and 8], [0022-0024], [0032], [0049], [0051], [0072]).
Regarding Claim 57,     
Bartenstein teaches, 
wherein changing a current personality of the DTC to the selected personality includes: receiving, by operation of the DTC user interface, one or more instructions to change the current personality of the DTC to the selected personality; and implementing, in the DTC, a change from the current personality to the selected personality in accordance with the one or more instructions such that when the DTC operates with a digital transaction device to effect the digital transaction, the digital transaction device recognises the selected personality ([Fig. 1, 2A, 2B and 8], [0022-0024], [0032], [0049], [0051], [0072]).
Regarding Claim 58,     
Bartenstein teaches, 
wherein the DTC scroll keys enable user selection of a personality from the plurality of personalities and the display indicates the selectable personality ([Fig. 1, 2A, 2B and 8], [0022-0024], [0032], [0051], [0060], [0072]).
Regarding Claim 59,     
Bartenstein teaches, 
wherein the DTC includes a DTC external processor for receiving and storing transferred data ([0047-0048], [0072]). 
Regarding Claim 60,     
Bartenstein teaches, 
wherein the DTC includes a display for displaying information ([0024], [0053], [0055]). 
Regarding Claim 63,
Bartenstein teaches, 
wherein a digital transaction device interfaces with the EMV device by physical connection with contact terminals of the EMV device, or by contactless connection (ISO 14443 Standard), or by interaction between a magnetic stripe reader associated with the digital transaction device and a magnetic stripe of the DTC ([0093], [0096]). 
Regarding Claim 64,
Bartenstein teaches, 
wherein the DTC is a wearable device including a watch, a wrist band, a ring or an item of jewellery ([0130]). 
Regarding Claim 65,
Bartenstein teaches, 
wherein the digital transaction device is any one or more of a POS/EFTPOS terminal, an ATM, an internet connected computer or a personal computer ([0024], [0032], [0137]). 
Regarding claims 66, 67 and 68,
Independent claims 66, 67 and 68 are substantially similar to independent claim 1 and hence rejected on similar grounds.
7.	Claims 61 and 62 are rejected under 35 U.S.C. 103 as being unpatentable over Bartenstein in view of Hammad in view of a Non-patent literature titled, “EMV Card Personalization Specification v1.1”, July 2007 (hereinafter NPL).
Regarding Claim 61,     
NPL teaches,
wherein the DTPU is an EMV device operating in accordance with firmware wherein the firmware has been modified to enable the EMV device to receive and execute an expanded set of commands that, when executed, allows the writing of data to a secure memory element of the EMV device ([Page 80, 82]). 
 Bartenstein, Hammad and NPL are in the same technical field of digital transactions.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the above-noted disclosure of Bartenstein and Hammad to incorporate the disclosure of NPL. The motivation for combining these references would have been to provide a more efficient and secure manner of processing a financial transaction as illustrated by NPL. Since the claimed invention is merely a combination of old elements and in the combination each element merely would have performed the same function as it did separately, one of ordinary skill in the art would have recognized that the results of the combination were predictable.
Regarding Claim 62,     
NPL teaches,
wherein the DTPU is an EMV device including a software module having instruction code which, when executed, causes the EMV device to receive and execute commands according to the Global Platform Standard Command set including commands to install an Applet displaying a credit card personality ([Page 80, 82]). 
					Response to Arguments 
8.	Applicant's arguments filed Mar 01, 2021 have been fully considered but they are not persuasive due to the following reasons:
9.	Applicant argues that (on page 8), “Applicant submits that the present claims are at least inventive because the nature of the claimed digital apparatus is an inherently physical involving one very specific set of interactions between two devices to result in a payment or other outcome.”
	One of the guidelines issued by the Office to determine if the claims recite additional elements which are not well understood, routine or conventional and hence, amount to significantly more than an abstract idea, is the USPTO guidelines of April 19, 2018 incorporating the Berkheimer memo (Berkheimer memo, hereinafter).
          According to the Berkheimer memo,
          In a step 2B analysis, an additional element (or combination of elements) is not well understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following:
1.    A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).
2.    A citation to one or more of the court decisions discussed in MPEP § 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).
3.    A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).
4.    A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional elements). This option should
be used only when the examiner is certain, based upon his or her personal knowledge, that the additional elements) represents well-understood, routine, conventional activity engaged in by those in the relevant art, in that the additional elements are widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).
The additional elements in the claims are a Data Assistance Device (DAD), a DAD transmitter, a Digital Transaction Card (DTC), a Digital Transaction Processing Unit (DTPU), a DTC receiver, digital transaction and digital transaction devices. As per the rejection above, the specification describes the additional elements of a Data Assistance Device (DAD), a DAD transmitter, a Digital Transaction Card (DTC), a Digital Transaction Processing Unit (DTPU), a DTC receiver, digital transaction and digital transaction devices to be generic computer elements (see [0024], [0124], [0143], [0146]). Hence, the additional elements in the claims are all generic components suitably programmed to perform their respective functions. As per the 101 analysis above, the independent claims recite a Data Assistance Device (DAD), a DAD transmitter, a Digital Transaction Card (DTC), a Digital Transaction Processing Unit (DTPU), a DTC receiver, digital transaction and digital transaction devices at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements. Hence, physical elements such as "DAD", "DTC", and "a digital transaction device” do not necessarily restrict the claim from reciting an abstract idea. (It should be noted that because the courts have made it clear that mere physicality or tangibility of an additional element or elements is not a relevant consideration in the eligibility analysis, the physical nature of the controller does not affect this analysis. See MPEP 2106.05(I)). Applying computer as a tool to apply the abstract idea does not transform the abstract idea into a patent eligible subject matter. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. There is no indication in Applicants’ claims that any specialized hardware or other inventive computer components are required. The fact that a general purpose computing system, suitably programmed, may be used to perform the claimed method and the fact that the claims at issue do not require any nonconventional computer, network, or other components, or even a “non-conventional and non-generic arrangement of known, conventional pieces” but merely call for performance of the claimed functions “on a set of generic computer components, satisfies the Berkheimer memo requirement that the additional elements are conventional elements (as outlined in criterion 1 of the Berkheimer memo). Hence, the applicant’s arguments are not persuasive.
10. 	The Examiner does not see the parallel between the Applicant’s claims and those of Bascom, Inc. The argument is not persuasive because the patent at issue in Bascom dealt with a problem necessarily rooted in computer technology: Providing Internet-content filtering in a manner that can be customized for the person attempting to access such content while avoiding the need for (potentially millions of) local servers or computers to perform such filtering and while being less susceptible to circumvention by the user and structuring a filtering scheme not just to be effective, but also to make user-level customization remain administrable as users are added instead of becoming intractably complex (Bascom page 13). From Bascom, pg. 15-17: “an inventive concept can be found in the non-conventional and non-generic arrangement of known, conventional pieces. The inventive concept described and claimed in the ‘606 patent is the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering feature specific to each end user... The claims do not merely recited the abstract idea of filtering content along with the requirement to perform it on the Internet, or to perform it on a set of generic computer components... the claims may be read to improve an existing technological process.” Therefore, a determination as to the focus of the claim(s) and whether the claim(s) are a technology-based solution that overcomes existing problems with other technical systems or an abstract-idea-based solution implemented with generic technical components in a conventional way. Looking at the limitations of Applicant’s claimed invention as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
          For these reasons and those discussed in the rejection, the rejections under 35 USC § 101 are maintained.
11.     Applicant's arguments regarding the rejection of claims 1 and 50-68 under 35 U.S.C. 103 are moot in view of the new grounds of rejection presented in this office action.
                                      Prior Art made of Record
12.     The following prior art made of record and not relied upon is considered pertinent : 
          Writer et al. (U.S. 2005/0097049 A1) discloses a system for verifying the identity of a consumer in a financial card transaction.  
Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHAVIN D SHAH whose telephone number is (571)272-2981.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached (571) 270 1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /B.D.S./Examiner, Art Unit 3693                    

June 23, 2021


/NARAYANSWAMY SUBRAMANIAN/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
June 24, 2021